Citation Nr: 9911060	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left femur/patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to February 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO increased the 
evaluation assigned for the veteran's residuals of a fracture 
of the left femur/patella from a noncompensable evaluation to 
10 percent disabling.  The veteran's notice of disagreement 
was received in July 1994.  A statement of the case was 
mailed to the veteran in December 1994.  The veteran's 
substantive appeal was received in January 1995.  The veteran 
testified at a hearing before a local hearing officer in June 
1995.  In a December 1997 decision, the Board remanded the 
case to the RO for a hearing before a member of the Board.  A 
hearing before a member of the Board was held in February 
1999.  



REMAND

The veteran was last afforded a VA examination in October 
1993.  Thus, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
issue of entitlement to an evaluation in excess of 10 percent 
for residuals of a fracture of the left femur/patella.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the case is remanded to the RO for the following development:

1.   The RO should obtain the names and 
addresses of all medical care providers, 
VA or private who have treated the 
veteran for any residuals of a fracture 
of the left femur/patella since July 
1995.  After securing the necessary 
release, the RO should obtain these 
records and make them a part of the 
claims folder.

2.  The veteran should be afforded a VA 
specialist examination to determine the 
nature and extent of the veteran's 
residuals of a fracture of the left 
femur/patella.  The examiner should 
determine if there is any limitation of 
motion of any involved joint, and if so, 
range of motion studies in degrees should 
be performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should describe 
any objective evidence of pain and any 
functional loss due to pain.  The 
examiner should also express an opinion 
as to whether any knee or hip disability 
exists, and if so, whether it is slight, 
moderate, or marked. The examiner should 
also express an opinion concerning 
whether there are additional limits on 
functional use.  A rationale for all 
opinions expressed should be provided.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.

3.  Thereafter the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this remand.  Corrective 
procedures should be implemented if 
necessary.

4.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for residuals of a fracture of 
the left femur/patella. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



